DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (JP-2001-12326 A) in view of Sawai et al. (US 2015/0217634 A1).
Regarding claim 1, Murata discloses a work vehicle comprising a tank (11) formed so as to extend from a front part or a rear part of a vehicle body toward a center in a front-rear direction of the vehicle body (Sawai),  wherein the tank includes: a first storage tank (11a) located on a front side or a rear side of the vehicle body, and stores stored fluid; a second storage tank (11b) located on a side close to the center in the front-rear direction of the vehicle body, and stores the stored fluid; a partition part (wall) that separates the first storage tank (11a) and the second storage tank (11b); a discharge member (20) that has a discharge opening extending (20c)  and opened inside the second storage tank (11b), and discharges, from the second storage tank, the stored fluid stored in the second storage tank; and a hollow tube member (15) that has a first end communicated with the first storage tank (11a) through the partition part (wall) so as to enable the stored fluid to flow, and a second end (14b) having a hollow tube opening extending and opened toward the center in the front-rear direction of the vehicle body inside the second storage tank (11b), wherein the hollow tube (15) opening of the hollow tube member is located on the side close to the center in the front-rear direction of the vehicle body with respect to the discharge opening (20) of the discharge member.
Murata is silent as to the fuel tank extends in a front-rear direction, and has a center part.
Sawai discloses a fuel tank for a work vehicle that extends in a front-rear direction and is composed of three parts including a center par; see figure 4.

Regarding claim 6, wherein the vehicle body is mounted with an internal combustion engine (3) that generates driving force, and the stored fluid is fuel for the internal combustion engine.
Regarding claim 7, wherein the tank is divided to the first storage tank (11a) and the second storage tank (11b), and a piping member having a first end connected to the hollow tube member (15) so as to enable the stored fluid to flow, and a second end connected to the first storage tank so as to enable the stored fluid to flow is provided.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Sawai as applied to claim 1 above, and further in view of Suda et al. (US 2009/0178653 A1).
Murata in view of Sawai disclose all the limitations as applied to claim 1, but is silent as to return pipe that returns to a second tank.
Suda discloses a fuel tank having a return pipe (56) that returns to a second tank (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Murata in view of Sawai by using a return pipe to return excess fuel to the fuel tank.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose structure of fuel tanks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747